IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,410-01


                           EX PARTE ADRIK HOUSTON, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. C-297-W011490-1429561-A IN THE 297TH DISTRICT COURT
                          FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated assault against a family member with a deadly weapon and sentenced to imprisonment

for seventy years. The Second District Court of Appeals in Fort Worth affirmed the trial court’s

judgment. See Houston v. State, No. 02-17-00025-CR (Tex. App.—Fort Worth Mar. 1, 2018, no

pet.) (mem. op., not designated for publication).

        The trial court signed an order designating issues on April 24, 2019. The habeas record has

been properly forwarded to this Court by the district clerk pursuant to TEX . R. APP . P. 73.4(b)(5).
However, the record has been forwarded without the trial court having resolved the designated

issue(s) in this case. We remand this application to the 297th District Court of Tarrant County to

allow the trial judge to complete an evidentiary investigation and enter findings of fact and

conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: October 23, 2019
Do not publish